Citation Nr: 0208381	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran timely perfected an appeal of a September 
1998 rating action that denied service connection for eleven 
disabilities, assigned a 10 percent evaluation for migraine 
headaches, and non-compensable evaluations for three other 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974 and from June 1978 to May 1998.  

This matter arises out of a September 1998 rating action.  It 
was received at the Board of Veterans' Appeals (Board) in 
July 2001, after which it was referred to the service 
organization representing the veteran for additional written 
argument.  A Written Brief Presentation was prepared by that 
organization in August 2001.  Thereafter, the Board wrote to 
the veteran in November 2001, advising him that a dismissal 
of his appeal was contemplated because he may not have 
accomplished the procedural steps necessary to perfect an 
appeal.  Accordingly, he was given an opportunity to provide 
evidence and argument on that question.  The veteran 
responded to this letter in a statement that was received at 
the Board in February 2002.  The service organization 
representing the veteran prepared another Written Brief 
Presentation that was apparently completed in April 2002.  
The case was subsequently referred to the undersigned for her 
consideration.  

As will be explained below, it is the Board's conclusion that 
the veteran did not timely perfect an appeal with respect to 
the September 1998 rating action.  That notwithstanding, a 
June 2001 VA Form 646, which addresses all of the issues 
discussed in the September 1998 rating decision, could be 
construed as a notice of disagreement with the June 2000 
rating action that addressed the veteran's left shoulder 
disability claim, and with the January 2001 rating action 
that addressed the evaluations assigned for the veteran's low 
back disability, his migraine headaches, his left knee 
disability and hemorrhoids.  Accordingly, it will be 
necessary to issue the veteran a statement of the case 
regarding these matters, as described in the Remand portion 
of this decision below.  

In addition, the same June 2001 VA Form 646, together with 
the VA Form 9 the veteran submitted in January 2000, also 
could be construed as attempts to reopen the other claims for 
service connection which were denied in September 1998. Since 
it seems obvious the veteran still desires to pursue those 
claims, his attempt to reopen them is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  By a rating action dated in September 1998, the RO denied 
service connection for 11 disabilities, and granted service 
connection for 4 disabilities, one which was only assigned a 
10 percent rating (migraine headaches), with the other 3 
being assigned non-compensably evaluations.   

2.  The veteran was informed of the September 1998 decision, 
and of his appellate rights, in a letter addressed to him on 
September 28, 1998.

3.  In a letter received at the RO slightly less than one 
year later, on September 16, 1999, the veteran expressed his 
disagreement with the RO's September 1998 rating action.  

4.  Under cover of a letter dated October 4, 1999, the RO 
issued the veteran a statement of the case with respect to 
the issues with which he expressed his disagreement.  

5.  The veteran did not file a substantive appeal within 60 
days from the date of the statement of the case or within one 
year of the notification of the decisions entered in the 
pertinent rating action.  


CONCLUSION OF LAW

A substantive appeal not having been timely filed with 
respect to the September 1998 rating action at issue, the 
veteran's appeal of that rating action is dismissed.  38 
U.S.C.A. § § 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (a), (b) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case may be briefly stated.  After the 
veteran's retirement from service in May 1998, he submitted 
an application for VA benefits that was received at VA in 
June 1998.  After reviewing the veteran's service medical 
records, and the results of examination conducted for VA 
purposes in June 1998, a rating decision addressing the 
veteran's claim was prepared by Montgomery, Alabama, VA 
regional office (RO).  In this document, dated in September 
1998, service connection was established for migraine 
headaches, which was assigned a 10 percent disability 
evaluation, and for status post hemorrhoidectomy, a low back 
disability and a left knee disability, each of which were 
assigned non-compensable evaluations.  In addition, service 
connection was denied for a left elbow disability, a left 
wrist disability, a left shoulder disability, musculoskeletal 
chest pain, a right ankle disability, a left ankle 
disability, hearing loss, tinnitus, a psychiatric disability, 
a skin disability, and a gastrointestinal disorder.  The 
veteran was informed of the September 1998 decision, and of 
his appellate rights, in a letter addressed to him on 
September 28, 1998.  In a letter received at the RO almost 
one year later, on September 16, 1999, the veteran expressed 
his disagreement with the RO's September 1998 rating action. 

Under cover of a letter dated October 4, 1999, the RO issued 
the veteran a statement of the case addressing the issues 
raised in his September 1999 notice of disagreement.  This 
document advised the veteran, among other things, of what he 
needed to do to file a timely formal appeal.  The next 
communication from the veteran was received on January 11, 
2000.  This was a VA Form 9 (Appeal to Board of Veterans' 
Appeals), with medical records attached.  

Under applicable criteria, an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b).  

Under the facts set out above, the veteran had until December 
4, 1999, to file a timely substantive appeal with respect to 
the RO's September 1998 rating action.  The veteran's 
substantive appeal (his VA Form 9) was received in January 
2000.  This is clearly in excess 60 days from the date of 
mailing of the statement of the case, as well as more than 
one year from the date of notification of the pertinent 
rating action.  

The Board notes that a veteran may request an extension of 
the 60-day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § § 20.202, 20.303.  Review of the 
claims file discloses no evidence that the veteran requested 
such an extension.  His January 2000 VA Form 9 did not 
express a desire for an extension of time within which to 
file a substantive appeal, and even if it had, the request 
would have been beyond the expiration of the time limit for 
filing a substantive appeal in this case.  

Given the circumstances of this case, the Board concludes 
that the record satisfactorily shows that VA, in its usual 
course of business, took the required steps to notify the 
veteran at his address of record of the need to submit a 
timely substantive appeal.  This notification was not 
returned as undeliverable, and indeed, the address to which 
the statement of the case was sent was the same address which 
the veteran provided on the VA Form 9 received in January 
2000.  Thus, there is no evidence of a failure on the part of 
the VA, and there is no basis to accept an untimely 
substantive appeal for which a claim for extension was not 
made during the appeal period.  

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, 
the United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).  In 
the case now before the Board, the veteran clearly did not 
timely file a substantive appeal with respect to decisions 
made in the September 1998 rating decision.  Therefore, the 
Board lacks jurisdiction with respect to those matters, and 
his appeal of those decisions may be dismissed.  

In reaching this decision, the Board notes that the 
attachments to the January 2000 VA Form 9 the veteran 
submitted apparently prompted the RO to undertake additional 
development of some of the issues addressed in its September 
1998 rating decision, and to issue two subsequent rating 
actions.  (In these subsequent decisions, the veteran was 
awarded a 10 percent disability evaluation for his left knee 
impairment, a 10 percent evaluation for his low back 
disability, and the degree of disability assigned for his 
migraine headaches was increased to 50 percent.)  In 
addition, this also apparently prompted the RO to issue a 
"Supplemental Statement of the Case" in February 2001.  

Certainly, by the RO issuing this document, it was not 
unreasonable for the veteran to have believed his appeal 
remained active.  In addition, it must be acknowledged that 
instructions accompanying this supplemental statement of the 
case, where the veteran was advised further response was 
optional if he had already filed a VA Form 9, likewise 
indicate that the appeal remained active.  As set forth 
above, however, the Board's jurisdiction to entertain an 
appeal is not obtained on a case by case basis as determined 
by the RO.  Rather, its jurisdiction is derived from the 
relevant statute and implementing regulations, as previously 
cited.  This "Supplemental Statement of the Case" was sent 
long after the time within which to perfect an appeal of the 
subject rating action had expired, and although it is 
unfortunate that the RO may have implied that the veteran's 
appeal remained active when it was not, the RO may not be 
understood to have extended the time within which to perfect 
an appeal.  That time is set by law and regulation, and in 
this case, that time had already expired more than a year 
earlier.  

The Board has also considered the veteran's arguments that 
were set out in his January 2002 statement, which was 
received in response to the notice that dismissal of his 
appeal was contemplated.  In this statement, the veteran 
indicates he was under the impression that he had one year 
from the February 2001 supplemental statement of the case to 
perfect an appeal in this matter and that he had done so.  As 
explained above, however, that is not the case, and the 
veteran's misunderstanding of these requirements does not 
otherwise change the criteria that are in place for 
determining the Board's jurisdiction.  The veteran is also 
apparently confused in some way by the June 2000 and January 
2001 rating actions which increased his disability 
evaluations, and the impact of those decisions on an appeal 
of the original September 1998 rating action.  The nature of 
this confusion is not particularly clear, but as explained in 
the Introduction above and Remand below, the Board has 
construed statements received within one year of these 2000 
and 2001 rating actions as notices of disagreement with those 
decisions.  Thus, once a statement of the case is issued with 
respect to them, the veteran will have an opportunity to 
appeal to the Board the issues addressed in those ratings if 
he so chooses.  Likewise, the Board is interpreting these and 
other statements as attempts to reopen the remaining claims 
for service connection originally addressed in 1998.  
Accordingly, one way or the other, the veteran's claims for 
benefits based on disabilities considered in the 1998 rating 
action continue to be addressed.  

As to the veteran's reference to a February 2001 statement he 
contends he submitted to the RO, but which is not associated 
with the claims file, since any such statement would have 
been received long after the time had expired in which to 
perfect an appeal of the September 1998 rating action, its 
presence in the record would not change the outcome here.  

Finally, the Board observes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 was 
enacted, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law addresses notification requirements of the VA, and its 
duty to assist claimants in the development of claims.  The 
present appeal, however, is essentially a question of the 
correct application of pertinent law to undisputed facts.  As 
such, the matter of additional development does not arise.  
Likewise, it is clear that the veteran was given notice of 
the pertinent law in this case by means of the letter sent to 
him by the Board in November 2001, and to his representative 
in April 2002, concerning the question of a timely appeal.  
Under these circumstances, any requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  


ORDER

The veteran's appeal of the September 1998 rating action is 
dismissed.  


REMAND

As mentioned in the Introduction to this decision, a document 
received from the veteran's representative (VA Form 646) in 
June 2001, may be construed as a notice of disagreement with 
respect to June 2000 and January 2001 rating decisions 
addressing the claim concerning a left shoulder disability, 
and the evaluations assigned for the veteran's low back 
disability, his migraine headaches, his left knee disability 
and hemorrhoids.  It therefore becomes necessary for the 
veteran to be issued a statement of the case with respect to 
these issues, in order to give him an opportunity to perfect 
an appeal with respect to them. 

The issuance of a statement of the case must be accomplished 
in order for the Board to acquire jurisdiction over them.  
See Godfrey v. Brown, 7 Vet.App. 398 (1995) (wherein the 
Court held that, where a claim has been placed in appellate 
status by the filing of a notice of disagreement and it does 
not appear that the RO has acted upon it, the Board must 
remand the claim to the RO for preparation of a statement of 
the case as to that claim, lest the claimant be denied the 
opportunity to perfect an appeal as to the issue in dispute).  
Accordingly, it will be necessary for the Board to remand to 
the RO, the matter concerning the veteran's attempt to 
establish service connection and obtain increased ratings for 
preparation of a statement of the case in order to provide 
the veteran with the opportunity to perfect an appeal.

Under the circumstances described above, the matters 
regarding the evaluation of the veteran's currently service 
connected disabilities, and whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a left shoulder disability, are remanded to the RO for 
the following:  

The veteran should be provided a statement of the 
case (SOC) regarding his attempt to reopen his 
claim for service connection for a left shoulder 
disability; and his claims for increased ratings 
for his left knee disability, his lumbar spine 
disability, his migraine headaches, and for status 
post hemorrhoidectomy.  The SOC should address all 
aspects of these claims.  Further, the veteran 
should be advised that, if he wishes the Board to 
address these claims, he must submit a timely 
substantive appeal in response to the SOC. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

